DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    79
    349
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Though the submission of IDS is optional, but it is important for applicants to disclose the prior art, which closely pertaining to the claimed invention.  Applicants’ cooperation in this regard appreciated.
Response to Restriction
The examiner acknowledges applicants cancellation of claims 1, 3, 7, and making the making the claim 8 depends on claim 2, in the reply filed on 03/30/2021. 
The examiner also acknowledges applicant's response to restriction requirement and election of group II corresponding to claims 2, 4-6 and 8-9 without traverse, in the reply filed on 03/30/2021.    
The only pending claims 2, 4-6 and 8-9 are examined in this office action. 
Claim objections
Claim 4 is objected to because of the following informalities:  claim 4 depends on canceled claim 3.  
2 is objected to because of the following informalities: the word “thereof” should be incorporated at the end of the claim. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 2, 4, 5-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The claim 2 is drawn to a method for treating a disease with abnormal activation of a cGAS-STING 5signal channel comprising a step administrating a subject in need for treating the disease with an effective amount of a cyclopeptide compound or a pharmacologically permissible salt.
In the above claim, there are two variables, ‘disease associated with activation of a cGAS-STING signal channel’ and ‘cyclopeptide compound’. 
There are several diseases associated with activation of a cGAS-STING signal channel, such as autoimmune diseases, cancer/tumors and inflammatory diseases. In turn these broadly defined diseases comprises several patentably distinct diseases, wherein there is no common signal pathway among the diseases. 
The claimed cyclic compound comprises all possible cyclopeptide compounds in all combinations and no length restrictions. It appears that there is no defined core structure for the claimed cyclopeptide compound for claimed method. The core structure is responsible for the property and in its absence of clear definition makes the invention unpredictable, and cannot be understood by a skilled person in the art. 
The specification showed Astins A-H for cyclopeptide compounds, and based on Fig.2a, only Astin C showed effect results and then Astin C is exemplified for inhibiting IFN beta, as shown in Fig.2b and 3, and also in examples 2 and 3. No in vivo or animal models are shown. 

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is…..will all possible cyclopeptide compounds treat all possible diseases associated with activation of a cGAS-STING signal channel, such as all autoimmune diseases, cancer/tumors and inflammatory diseases? In its absence of description in the specification, will a skilled person in the art understand the claimed invention? 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed genus of cyclopeptide compound can generate unlimited number of species. The specification described/showed single species, viz., Astin C for inhibiting IFN beta. No link between IFN beta and diseases is described. No actual evidence or animal models or at least in vitro data are shown. 
So, the provided data is very limited. The dosage range information have not been provided for the claimed cyclopeptide compounds. Further, it is completely generic. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The specification showed Astins A-H for cyclopeptide compounds, and based on Fig.2a, only Astin C showed effect results and then Astin C is exemplified for inhibiting IFN beta in MEF cells, as shown in Fig.2b and 3, and also in examples 2 and 3. What kind of MEF cells are not defined. No in vivo or animal models are shown. 
That means specification fails to disclose representative number of species for the claimed genus of cyclopeptide compounds and diseases or not explained the possible unpredictability among the variables, though there are uncertainties among the properties in the variables based on divergent amino acids or chemical groups present in it. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
In absence of amino acids in the cyclopeptide compounds, it can be interpreted as these cyclopeptide compounds can have all possible combination of amino acids in their sequences. 
With regard to variability in cyclopeptide compounds, the protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
With regard to diseases, cancer is heterogeneous in nature. That means there is no common pathway between various cancers. Similarly, autoimmune diseases and inflammatory diseases. So, there is no single universal drug to treat all these diseases. Determining how a particular chemical(s) will impact the biological systems, for example immune system or cancer 
In view of above evidences, applicants have claimed unlimited range of cyclopeptide compounds in claimed method and a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed cyclopeptide compounds would be effective in treating the claimed diseases. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
With regard to dependent claims 4-5, these are broad with respect to the diseases. 
With regard to the claim 6 and 8, it is nothing but compound claim, and is broad with respect to the diseases. The limitation of how the compound is extracted/made does not have weight. 
With regard to claim 9, these are broad with respect cyclopeptide compounds as well as the diseases. 
The same reasons explained for the claim are applicable to dependent claims. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (Tetrahedron, 2013, 69, 7964-7969).
Xu et al disclose the following compounds:

    PNG
    media_image2.png
    357
    366
    media_image2.png
    Greyscale
[see Fig.1].
Applicants’ compounds read the above cyclopeptide compounds and “3” (aka Astin C) of above is identical to applicants’ recited compound in claim 5.
Xu et al also discloses cytotoxic activity against BEL-7402, BGC-823, A549, HeLa, and HCT-116 cell lines, compound 2 showed cytotoxicity against BGC-823 cell with IC50 value of 19.2 μg/ml, and compound 3 exhibited cytotoxicity on HCT-116 (colon cancer cell lines) and 50 values of 13.4 and 3.3 μg/ml, respectively. 
The above is interpreted as method treating cancer by administering the cyclopeptide compound.
Xu et al further disclose that their cyclopeptide compounds are isolated from roots and rhizomes A.tataricus [see section 4.2 in page 7966].
Based on the above, the claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658